DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 8 July 2022, with respect to Claims 1, 3-6, 8, and 9 have been fully considered and are persuasive. Applicants have cancelled the rejected claims. Accordingly, the rejections of claims 1, 3-6, 8, and 9 have been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Suhara (cited in the previous office action).
Suhara teaches a method of forming a lithium metal oxide comprising forming a cathode active material precursor including a metal-containing oxyhydroxide by combining a nickel containing compound, an additional metal compound, an oxidizing agent, and a solvent to form a solution and reacting the solution at 50°C [0053]. Suhara further teaches that the average metallic valence is about 3 [0035]. Suhara further teaches that the solution can further containing an alkali metal hydroxide (i.e., a basic chelating agent) and an ammonium ion donor such as ammonia water (i.e., ammonium hydroxide) [0025-0028]. Suhara further teaches that the oxyhydroxide precursor can be mixed with a lithium containing compound and calcined at a temperature of 900°C [0060].
Suhara does not teach that the method comprises mixing a lithium containing compound with the cathode active material precursor but instead teaches adding lithium metal.
At the time of filing no art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrew J. Oyer/Primary Examiner, Art Unit 1767